Title: To Thomas Jefferson from Punqua Winchong, 22 July 1808
From: Winchong, Punqua
To: Jefferson, Thomas


                  
                     This Letter to the great King, wishing Health,
                     from his humble Servant the Chinese Mandarin
                     I have seen your Portrait, and I admire the benevolence of your Countenance. I should have been glad to see the original and to have laid myself under an obligation for his permission to depart.
                     Your Servant would not only thank the King but his God that he might leave this Country, and returning to his own, he shall say that he hath been well treated here, and his gratefull remembrance of such kindness shall be shown by his endeavours through the high officers of his Country to return your Civilities. I again greet you. To the great Thomas Jefferson—President of the United States his humble Servant
                     
                        Punqua Winchong, Chinese Mandarin.
                        
                     
                  
                  Editors’ Translation
                     MODERN TRANSLATION
                     Respectfully petitioning To the Great King. Greetings. Your humble servant (from) the Heavenly Dynasty perceives that you are in good health and is grateful beyond measure for your permission (for him) to depart. Your servant is very fortunate, very fortunate, that you, the Great King, (confer) the heavenly favor upon me to let me return home.
                     If only I can return to my country and see (our) Emperor, your servant shall report (to him) that I have been in the United States (literally Flower-flag Country) and have great respect for it. Our people under the Heavenly Dynasty shall be grateful beyond measure.
                     Again wishing The Great King Thomas Jefferson’s good health Your humble servant, a subject of the Heavenly Dynasty,
                     
                        Punqua Winchong 
                        
                        With a hundred homages.
                     
                  
               